I am of opinion that the execution which the Supreme Court was applied to to set aside was not void but only voidable. There was a judgment which warranted such process, and it had not been paid or released. The practice of the court, now regulated in that particular by statute, forbade the issuing of execution, after the lapse of five years, without an application to the court, or notice and proof that the judgment or a part of it remained unsatisfied. (Code, §§ 283, 284.) Generally, where an act is done contrary to the provisions of a statute, it is wholly void, unless it fall within the class of merely directory provisions, the omission to conform to which does not wholly vitiate the proceeding. This is not a case of that kind. But when the whole practice of the court came to be regulated by statute, it was foreseen by the legislature that great inconvenience would ensue from the principle referred to, as it would preclude the courts from relieving parties from slips in practice, arising from inadvertant omissions and mistakes. This power was very useful, and indeed indispensable, for without it there would be danger, in any stage of the case, that the rights of parties might be sacrificed to the requirements of form. It was necessary, therefore, to qualify the rule of the common law as to the effect of statutes, and section 174 of the Code was inserted for that purpose. The general intention of this section is to render the statutory rules of practice equally flexible with those which the courts had established to regulate their proceedings. It declares, among other things, that the court may, in its discretion and upon such terms as may be just, "supply an omission in any proceeding," and that "whenever any proceeding taken by a party fails to conform in any respect to *Page 154 
the provisions of this Code, the court may, in like manner and on like terms, permit an amendment of such proceeding, so as to make it conformable thereto."
There was always a time after which a party who had recovered a judgment was not at liberty to sue out execution without an application to the court. Formerly, the time was a year and a day; and the form of obtaining an award of execution, when one had not been issued in time, was by scire facias quareexecutionem non. Afterwards it was extended by the Revised Statutes to two years. (2 R.S., 363, § 1.) By the Code it was further extended, as we have seen, to five years, and the mode of obtaining leave was an application to the court on motion. Under the former practice, it was well settled that the execution, if issued too late, was not void. (Woodcock v. Bennet, 1 Cow.,
711.) It was liable to be set aside on motion, but such motion, like all others, must be made promptly; and if it appeared that the defendant had consented to the execution being issued, or if there were any circumstances which in fairness and equity precluded him from availing himself of the irregularity, the motion would not prevail. (Morris v. Jones, 2 Barn. Cres., 232.) There is no reason why the same practice should not obtain under the Code. The section above cited would enable the court, in its discretion, to relieve the plaintiff, and to uphold the execution, though irregularly issued, upon such excuse as it should consider satisfactory, and subject to such terms and conditions as it might think fit to impose.
The question, therefore, whether this execution ought to have been set aside, addressed itself to the discretion of the Supreme Court, and it was a matter of practice of the same nature with the mass of questions relating to the regularity of proceedings which daily come before that court. If the motion which was made to set it aside was a summary application after judgment, the decision was not an order affecting a substantial right within the 3d subdivision of *Page 155 
section 11 of the Code. It related to the form and order of proceedings, and was the exercise of the jurisdiction of the court to control and regulate its process. Orders in such cases are not the subjects of appeal here.
SELDEN and HARRIS, Js., were absent; all the other judges concurring,
Appeal dismissed.